DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 06/11/2020 has been entered. Claims 1, 7, and 8 are cancelled. Claims 2-6 and 9 are pending in this instant application and are currently under examination.   

Priority
This application is a 371 of PCT/EP2018/084920 filed on 12/14/2018 and claims foreign priority of EUROPEAN PATENT OFFICE (EPO) 18175094.4 filed on 05/30/2018 and EUROPEAN PATENT OFFICE (EPO) 17207770.3 filed on 12/15/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/11/2020 has been considered.

Claim Objections
Claims 2, 5, and 6 are objected to because of the following informalities: In claim 2, change the incorrect recitation “Facecalibacterium” (line 8) to “Faecalibacterium”. In claim 5, change the incorrect recitation “wherein determining that the microbiome composition of the stool sample is characterized” (lines 1 to 2) to “wherein the step characterized”. In claim 6, spell out the abbreviated “PCR, RT-PCR, qPCR” (line 2) to “polymerase chain reaction (PCR), reverse transcriptase-PCR, quantitative PCR (qPCR)”; and change the recitation “and/or 16S rRNA analysis” to “or 16S rRNA analysis” because the listed profiling methods are overlapped in scope. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 3-6 depend from claim 2.
Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 2 recites “method of treating a subject… quantifying the number of microbial cells… from the subject… administering an effective amount of anti-inflammatory medication to the subject”, in which the type of inflammation and the subject population to be treated are omitted. Thus, it is not clear what inflammation and subject are required for administering an effective amount of anti-inflammatory medication. Also, it is not clear if any subject in the quantifying step is also characterized by low microbial cell count in the determining step. Claim 9 recites “the stool sample is further characterized… compared to a stool sample from a healthy subject”, in which the source of “the stool sample is further characterized” is omitted because a subject in preceding clause encompasses a healthy subject.
Claim 2 recites the limitation "the microbiome composition" (line 5).  There is insufficient antecedent basis for this limitation in the claim. 
The term “low microbial cell count”, “a high relative fraction”, or “a low relative fraction” in claim 2 is a relative term which renders the claim indefinite. The term “low” or “high” is exemplified but not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Taken together, Applicant is advised to change the recitation “treating a subject” (lines 1 to 2 of claim 2) to “treating a gut inflammatory disorder in a subject in need thereof”; to delete the recitation “from the subject” (line 4 of claim 2); and to replace the paragraph “determining that the microbiome composition of the stool… genus; and” with “identifying the subject in need thereof when the stool sample is characterized by low microbial cell count compared to a mean microbial cell count from a healthy subject population, and by a high relative fraction of the Bacteroides genus being among up to 25% most abundant genera in the stool sample, and/or a low relative fraction of the Faecalibacterium genus being among up to 25% least abundant genera in the stool sample; and”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(I) Claims 2-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schwiertz et al. (J Pediatr 157:240-244, 2010, hereinafter referred to as Schwiertz ‘2010).
With regard to structural limitations “a method comprising quantifying the number of microbial cells in a stool sample; identifying a subject in need thereof when the stool sample is characterized by low microbial cell count compared to a mean microbial cell count from a healthy subject population (or 1.5 x 1011 microbial cells per gram of stool), and by a high relative fraction of the Bacteroides genus being among up to 25% most abundant genera in the stool sample, and/or a low relative fraction of the Faecalibacterium genus being among up to 25% least abundant genera in the stool sample; and administering an effective amount of anti-inflammatory medication to the subject” (claims 2 and 3), and “the identifying step is determined by microbiota phylogenetic profiling (or performed using PCR, RT-PCR, qPCR, or 16S rRNA analysis)” (claims 5 and 6):
Schwiertz ‘2010 disclosed that children and adolescents with inflammatory bowel disease (IBD) and 25 healthy controls (median age, 14 years) were recruited for the study of relationships between gut microbiota and disease activity. Cell counts of 9 bacterial groups and species in the fecal microbiota were monitored by real-time polymerase chain reaction analysis (page 240, under “Objective” and “Study design” sections). Median concentrations by range, log10 cells/g of feces, of microbiota in patients with IBD and controls (Active ulcerative colitis UC (AUC) was defined as a PUCAI >10, active Crohn’s disease (ACD) was defined as PCDAI >10, CD in remission (CDR) was defined as a PCDAI ≤10, and UC in remission (UCR) was defined as a PUCAI ≤10; No antibiotic treatment was provided during the 4 weeks before the analysis, page 242, Table 2; page 240, under “Methods” section):  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 From the fresh stool sample provided by each subject, DNA was extracted. Primers were selected to recognize similar bacterial groups as previously published 16S rRNA-targeting probes used for fluorescence in situ hybridization (FISH) analysis, and quantitative polymerase chain reaction (qPCR) primers were designed to amplify the same group of commensal bacteria. The qPCR data are validated through comparison with actual bacterial counts. A standard curve was produced using the appropriate reference organism to quantify the qPCR values into numbers of bacteria per gram (page 241, left col., para. 1 and 2). The median concentration of total microbiota cell count in active Crohn’s disease (PCDAI >10, 1 x 1010.24) and Crohn’s disease in remission (PCDAI ≤10, 1 x 1010.06) are lower than the healthy control (1 x 1010.30). 
Thus, these teachings of Schwiertz ‘2010 anticipate Applicant’s claims 2-6 and 9 because an anti-inflammatory medication, such as antibiotic, to treat active Crohn’s disease or Crohn’s disease in remission will be resumed, or it is obvious to skilled artisan to administer an anti-inflammatory medication, such as antibiotic, to treat active Crohn’s disease or to maintain Crohn’s disease in remission. The method of Schwiertz ‘2010 meets all structural limitation of claimed method and would achieve the same intended results or the Crohn’s disease would carry the same characteristics, including “treating a gut inflammatory disorder”, “a high relative fraction of the Bacteroides genus being among up to 25% most abundant genera in the stool sample, and/or a low relative fraction of the Faecalibacterium genus being among up to 25% least abundant genera in the stool sample”, and “lower bacterial diversity as compared to a stool sample from a healthy subject”, required by claims 2, 4, and 9. 
   
(II) Claims 2-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vandeputte et al. (Nature 551:507-511, 2017, Published online 15 November 2017 (21 pages), hereinafter referred to as Vandeputte ‘2017, also listed in IDS filed on 06/11/2020).
With regard to structural limitations “a method comprising quantifying the number of microbial cells in a stool sample; identifying a subject in need thereof when the stool sample is characterized by low microbial cell count compared to a mean microbial cell count from a healthy subject population (or 1.5 x 1011 microbial cells per gram of stool), and by a high relative fraction of the Bacteroides genus being among up to 25% most abundant genera in the stool sample, and/or a low relative fraction of the Faecalibacterium genus being among up to 25% least abundant genera in the stool sample; and administering an effective amount of anti-inflammatory medication to the subject” (claims 2 and 3), and “the identifying step is determined by microbiota phylogenetic profiling (or performed using PCR, RT-PCR, qPCR, or 16S rRNA analysis)” (claims 5 and 6):
Vandeputte ‘2017 disclosed Figure 4, Quantitative microbiome alterations in Crohn’s disease: Microbiota alterations in a cohort of patients with Crohn’s disease, using a relative or quantitative microbiome profiling approach. a, Differences in microbial load (cells per gram of faeces, log-transformed y axis) between healthy controls (Control, n = 66) and patients with Crohn’s disease (CD, n = 29). b, Example of discordant genera when microbiota alterations in samples from patients with Crohn’s disease are assessed using RMP or QMP (log-transformed y axis): Bacteroides is significantly increased in Crohn’s disease patients using RMP, but the signal is lost using QMP. 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 . This method can be readily applied to investigate the variation in microbiota that occurs between individuals or over time, is associated with diseased or healthy states, or that results from disease treatment (page 510, Figure 4; right col., para. 1). qPCR assessment of bacterial loads: Frozen aliquots of homogenized faeces were thawed in physiological solution. Extracted DNA was quantified and served as a template for qPCR amplification of bacterial 16S rRNA genes. Microbiota phylogenetic profiling: Sequencing was performed on the Illumina MiSeq platform using primers targeting the V4 region of the 16S rRNA gene. A comparison between quantitative PCR (qPCR) and flow cytometric load assessment yielded comparable abundance profiles. Detailed assessment of disease-associated microbiome signals (including Bacteroides and Faecalibacterium Prausnitzii) produced by both RMP and QMP yielded signatures for Crohn’s disease that overlapped substantially (Supplementary Table 11) (page 6/21, left col., last para.; right col., para. 2; page 508, left col., para. 1; page 510, left col., para. 1).
Thus, these teachings of Vandeputte ‘2017 anticipate Applicant’s claims 2-6 and 9 because a medication to treat Crohn’s disease is a clinical practice, or it is obvious to skilled artisan to administer a medication to treat Crohn’s disease. The method of Vandeputte ‘2017 meets all structural limitation of claimed method and would achieve the same intended results or the Crohn’s disease would carry the same characteristics, including “treating a gut inflammatory disorder”, “a high relative fraction of the Bacteroides genus being among up to 25% most abundant genera in the stool sample, and/or a low relative fraction of the Faecalibacterium genus being among up to 25% least abundant genera in the stool sample”, and “lower bacterial diversity as compared to a stool sample from a healthy subject”, required by claims 2, 4, and 9.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623